Name: Commission Regulation (EEC) No 855/86 of 24 March 1986 providing, for the 1985/86 wine year, for the distillation referred to in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/24 Official Journal of the European Communities 25. 3 . 86 COMMISSION REGULATION (EEC) No 855/86 of 24 March 1986 providing, for the 1985/86 wine year, for the distillation referred to in Article 41 of Regulation (EEC) No 337/79 abovementioned rule and taking into consideration the special situation regarding stocks from the past existing at the beginning of the first year of application of the new system, Region 3 is allotted 51,4 % , Region 4 is allotted 44,6 % and Region 5 is allotted 4 % of the total quantity to be distilled ; Whereas, in view of the derogation provided for in Article 41 ( 10) of Regulation (EEC) No 337/79 , it should be specified that the quantity for preventive distillation is to be deducted from the quantity for compulsory distillation in Greece : Whereas, since the scale required to determine the quan ­ tities to be delivered for distillation by each producer can only be drawn up after the Member States concerned have been consulted, provision should be made for that scale to be fixed at a later date, but before 31 March 1986 ; whereas, when the scale is drawn up, provision should be made for a minimum quantity to be distilled at the buying-in price as provided for in Article 41 (6) of Regu ­ lation (EEC) No 337/79 in order to ensure that the total quantity and the quantities allotted to the regions are attained ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 41 (5) (4), third indent, and (9) thereof, Having regard to Council Regulation (EEC) No 775/85 of 26 March 1985 amending Regulation (EEC) No 337/79 on the common organization of the market in wine (3), and in particular Article 2 thereof, Whereas the situation on the market for table wine requires a decision to be taken quickly on the basis of data available at present to the Commission and in parti ­ cular those in the forward estimate for the 1985/86 wine year, although the figures may be altered in line with subsequent notifications from the Member States concerned ; Whereas a feature of the 1985/86 wine year is a serious imbalance on the market for table wine and wine suitable for yielding table wine ; whereas the conditions laid down in Article 41 ( 1 ) of Regulation (EEC) No 337/79 for initi ­ ating compulsory distillation are therefore fulfilled ; Whereas, taking account of prices and the desirable level of availabilities at the end of the year, the distillation in the Community of 7 500 000 hectolitres of table wine appears necessary ; Whereas Article 41 (3) of Regulation (EEC) No 337/79 lays down the rule for sharing the total quantity to be distilled between the various production regions as deter ­ mined in Article 4 (2) of Commission Regulation (EEC) No 854/86 (4) by comparing production of the table wine produced by the latter during the wine year and a reference production ; whereas that reference production was fixed in Article 4 (3) of that Regulation ; whereas, for the 1985/86 wine year, the production of table wine in Regions 1 and 2 is less than the reference quantity and consequently no quantity is to be distilled in those regions ; whereas, as a result of the application of the Whereas the application of the rule laid down in Article 41 (6) of Regulation (EEC) No 337/79 results in the buying-in price for table wine to be delivered for distilla ­ tion being set at 50 % of the guide price for each type of table wine concerned ; Whereas, in accordance with Article 41 (7) of Regulation (EEC) No 337/79, distillers may either receive aid in respect of the product to be distilled or deliver the product obtained from distillation to the intervention agency ; whereas the amount of the aid must be fixed on the basis of the criteria referred to in Article 16 of Council Regulation (EEC) No 2179/83 Q, as amended by Regulation (EEC) No 2687/84 (6) ; whereas, to avoid production of wine spirits of mediocre quality and since there are no Community provisions on the subject, it should be laid down that wine spirits produced must comply with national provisions in force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , (') OJ No L 54, 5 . 3 . 1979, p. 1 . R OT No L 367. 31 . 12. 1985. D . 39 . (3) OJ No L 88 , 28 . 3 . 1985, p. \{ (*) See page 14 of this Official Journal . 0 OJ No L 212, 3 . 8 . 1983, p . 1 . Ã 6) OJ No L 255, 25 . 9 . 1984, p . 1 . 25 . 3 . 86 Official Journal of the European Communities No L 80/25  1,08 ECU per % vol alcohol and per hectolitre where it is obtained from white table wines of type A I,  1,21 ECU per % vol alcohol and per hectolitre where it is obtained from red table wines of type R I or R II ; (b) where the product obtained from distillation is a wine spirit complying with the quality criteria laid down by national provisions in force :  0,97 ECU per % vol alcohol and per hectolitre where it is obtained from white table wines of type A I,  1,10 ECU per % vol alcohol and per hectolitre where it is obtained from red table wines of type R I or R II ; (c) where the product obtained from distillation is a raw alcohol with an alcoholic strength of at least 52 % vol :  0,97 ECU per % vol alcohol and per hectolitre where it is obtained from white table wines of type A I,  1,10 ECU per % vol alcohol and per hectolitre where it is obtained from red table wines of type R I or R II . Article 5 HAS ADOPTED THIS REGULATION : Article 1 1 . Distillation as provided for in Article 41 ( 1 ) of Regu ­ lation (EEC) No 337/79 is hereby decided for the 1985/86 wine year. 2 . The total quantity of table wine to be distilled shall be 7,5 million hectolitres . 3 . The quantities to be distilled in the regions as referred to in Article 4 (2) of Regulation (EEC) No 854/86 shall be as follows :  Region 1 0 hectolitres,  Region 2 0 hectolitres,  Region 3 3 850 000 hectolitres,  Region 4 3 350 000 hectolitres,  Region 5 300 000 hectolitres . In the case of Region 5, the quantity provided for preven ­ tive distillation in that Region pursuant to Commission Regulation (EEC) No 2607/85 (') shall be deducted from the abovementioned quantity. 4. The quantities provided for in paragraphs 2 and 3 may be altered up to 30 March 1986 where warranted by subsequent notifications from Member States . Article 2 By 30 March 1986, the following shall be drawn up :  the breakdown of production according to yield classes ;  the sliding scales referred to in Article 5 (2) of Regula ­ tion (EEC) No 854/86 . The scales referred to in the second indent of the first subparagraph shall be drawn up so that the quantity to be distilled at the buying-in price as provided for in the first subparagraph of Article 41 (6) of Regulation (EEC) No 337/79 is at least :  1 900 000 hectolitres in Region 3 .  950 000 hectolitres in Region 4. Article 3 Without prejudice to the application of Article 14b of Regulation (EEC) No 337/79 , the buying-in price for table wines to be delivered for compulsory distillation shall be :  1,59 ECU per % vol alcohol and per hectolitre for white table wines of type A I,  1,71 ECU per % vol alcohol and per hectolitre for red table wines of type R I or R II . Article 4 The amount of aid for which the distiller may qualify shall be as follows : (a) where the product obtained from distillation complies with the definition of neutral spirits as set out in the Annex to Regulation (EEC) No 2179/83 : 1 . The price to be paid to the distiller by the interven ­ tion agency for the product delivered in accordance with  the second indent of the first subparagraph of Article 41 (7) of Regulation (EEC) No 337/79 shall be as follows :  2,04 ECU per % vol alcohol and per hectolitre where it i's obtained from white table wines of type A I,  2,17 ECU per % vol alcohol and per hectolitre where it is obtained from red table wines of type R I or R II ; Those prices shall apply to neutral spirits complying with the definition as set out in the Annex to Regula ­ tion (EEC) No 2179/83 . 2 . For spirits other than those referred to in . paragraph 1 , the prices provided for in that paragraph shall be reduced by 0,11 ECU per % vol alcohol and per hecto ­ litre . Article 6 Aid for which fortifiers of wine for distillation qualify shall be as follows :  0,95 ECU per % vol alcohol and per hectolitre where it is obtained from white table wines of type A I,  1,07 ECU per % vol alcohol and per hectolitre where it is obtained from red table wines of type R I or R II . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.1 OJ No L 249, 18 . 9 . 1985, p. 5 . No L 80/26 Official Journal of the European Communities 25. 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1986 . ^ For the Commission Frans ANDRIESSEN Vice-President